DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However upon further consideration, new grounds of rejection are made in view of Chen (U.S Pub # 20100169361).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S Pub # 20140101119) in view of Chen (U.S Pub # 20100169361) and in further view of Down (U.S Pub # 20100153324).
With regards to claim 1, Li discloses a server for classifying queries based on contextual information, the server comprising:
A network interface configured to receive a first query and a second query, wherein the second query is subsequent to the first query ([0052-0054] user enters two search queries); 
a memory storage unit for storing programming instructions; and 
atleast one processor in communication with the network interface and the memory storage unit, the processor configured to: 
determine a first domain associated with the first query based on classifying a plurality of entities of the first query using a set of classification operations ([0052] the first query ‘Jordan basketball’  is processed by each of the domain classifiers. Several domain classifiers provide a probability of greater than 30%, including a domain classifiers for sports that is greater than 50%. The evaluation results from all of the domain classifiers are then aggregated and passed to the meta-classifiers. The assigned domain of sports-basketball is used); 
determine a second domain associated with the second query based on classifying a plurality of entities of the second query using the set of classification operations, wherein the second domain is distinct from the first domain ([0053] user modifies the search query to ‘Jordan basketball dunk’ and again is processed by the domain classifiers. Based on the additional term, the meta-classifier for the subject matter ‘images’ generates a probability of greater than 50%. [0054] because the images probability is greater than the threshold value and is the highest meta-classifier value, the category ‘images’ and the domain ‘images’ are assigned to the query in addition to the domain of sports-basketball), 
select one of the first domain and the second domain for processing the second query ([0021] One option is to assign a query to only one domain, such as by assigning a query to the domain with the highest ranking [0042] The assignment of a query to a domain of category can be used as part of the process for identifying results that are responsive to the query).
Li does not appear to disclose however Chen discloses:
determine a likelihood of domain divergence of the second domain from the first domain by comparing a first probability that a feature of the second query is in the first domain to a second probability that the feature of the second query is in the second domain ([0097-0106] KL divergence calculated between categories for a token pair of two queries); and 
select, based on the determined likelihood of domain divergence, one of the first domain associated with the first query or the second domain associated with the second query for processing the second query ([0111-0112] categories exceeding the threshold may be used)(Based on Applicant’s specification para. [0060-0062] determining the likelihood of divergence…. For example, the determination is made by calculating a Kullback-Leibler divergence value of the second domain determined in block 640...).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the domain classifier skill of Li by the divergence system of Chen to calculate a KL divergence between categories of two different queries. 
	One of ordinary skill in the art would have been motivated to make this modification in order to generate, analyze, and publish categorization rules used in information storage and retrieval platform 12 to structure data items and transform queries (Chen [0025]).
	Down discloses:
determine one or more name entities of the second query (0088] key terms Bonds, Steroids, Canseco); and
determine a first subdomain associated with the second query based on the domain selection and the one or more name entities of the second query, wherein the first subdomain is a subdomain of the selected one of the first domain and the second domain ([0075] a more specific theme that better represents the user’s interests [0119] Under the sports category/domain, there are known preferences such as Hank Aaron, home run, San Francisco 49ers).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Li and Chen by the domain system of Down to determine information related to domains of interest pertaining to queries.
	One of ordinary skill in the art would have been motivated to make this modification in order to use a hierarchical directory of categories and sub-categories to identify documents that match particular search terms ([0004]).
	Claims 10 and 19 correspond to claim 1 and are rejected accordingly.
	With regards to claim 3, Li further discloses:
wherein the processor is configured to analyze the first query and to analyze the second query using a similar set of operations ([0052-0053] the same domain classifiers are used to analyze each query).
With regards to claim 4, Li does not appear to disclose however Chen discloses:
wherein the processor is configured to determine the likelihood by determining a Kullback-Leibler divergence between the first domain and the second domain ([0097] KL divergence).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the domain classifier skill of Li by the divergence system of Chen to calculate a KL divergence between categories of two different queries. 
	One of ordinary skill in the art would have been motivated to make this modification in order to generate, analyze, and publish categorization rules used in information storage and retrieval platform 12 to structure data items and transform queries (Chen [0025]).
Claim 13 corresponds to claim 4 and is rejected accordingly.
	Claims 16 and 20 corresponds to claim 7 and is rejected accordingly.
	With regards to claim 12, Li further discloses: 
	Wherein classifying the plurality of entities of the first query and classifying the plurality of entities of the second query use a similar set of operations ([0052-0053] the same domain classifiers are used to analyze each query).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S Pub # 20140101119) in view of Chen (U.S Pub # 20100169361) and in further view of Down (U.S Pub # 20100153324) and Brill (U.S Pat # 8666983).
With regards to claim 2, Li does not appear to disclose however Brill discloses:
Wherein classifying the plurality of entities of the first query is based on a support vector machine model to the first query ([Col. 14 lines 32-67] a support vector machine classifier can be employed to provide clustering functions to analyze key words used in the query).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Chen, Li and Down by the classification system of Brill to incorporate support vector machines for classification.
	One of ordinary skill in the art would have been motivated to make this modification in order to generate response to search engine queries (Brill [Col 2. Lines 21-25]).
	Claim 11 corresponds to claim 2 and is rejected accordingly.
Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S Pub # 20140101119) in view of Chen (U.S Pub # 20100169361) and in further view of Down (U.S Pub # 20100153324) and Ganti (U.S Pub # 20110314010).
With regards to claim 5, Li does not appear to disclose however Ganti discloses:
wherein the processor is configured to calculate a plurality of Kullback-Leibler divergences, the plurality of Kullback-Leibler divergences including the Kullback-Leibler divergence, and wherein each Kullback-Leibler divergence is associated with a feature of the second query ([0075] an aggregate confidence score is identified using the Kullback-Leibler divergence for each categorical value in the set for the query in the query pair).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the domain classifier skill of Li, Chen and Down by the divergence system of Ganti to select a domain.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify intended meanings of the terms of a query (Ganti [0005]).
Claim 14 corresponds to claim 5 and is rejected accordingly.
With regards to claim 6, Li does not appear to disclose however Ganti discloses:
wherein the processor is configured to calculate a sum of the plurality of Kullback-Leibler divergences ([0075] an aggregate confidence score is identified using the Kullback-Leibler divergence computation).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the domain classifier skill of Li, Chen and Down by the divergence system of Ganti to select a domain.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify intended meanings of the terms of a query (Ganti [0005]).
Claim 15 corresponds to claim 6 and is rejected accordingly.
With regards to claim 7, Li further discloses:
wherein the processor is configured to select the second domain when it is greater than a predetermined threshold ([0023] assign the query to the domain if it’s above a predetermined threshold).
Li does not appear to disclose however Ganti discloses:
sum ([0075] an aggregate confidence score is identified using the Kullback-Leibler divergence computation).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the domain classifier skill of Li, Chen and Down by the divergence system of Ganti to select a domain.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify intended meanings of the terms of a query (Ganti [0005]).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S Pub # 20140101119) in view of Chen (U.S Pub # 20100169361) and in further view of Down (U.S Pub # 20100153324) and Omoigui (U.S Pub # 20030126136).
With regards to claim 8, Li does not appear to disclose however Omoigui discloses:
wherein the predetermined threshold is zero ([0682] the semantic domain entry is initialized with a threshold (0-100) and the KBS returns scores exceeding the predetermined threshold).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Li, Chen and Down by the scoring system of Omoigui examine scores above a threshold.
	One of ordinary skill in the art would have been motivated to make this modification in order to maintain domain specific semantic information (Omoigui [0071]).
	Claim 17 corresponds to claim 8 and is rejected accordingly.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S Pub # 20140101119) in view of Chen (U.S Pub # 20100169361) and in further view of Down (U.S Pub # 20100153324) and Tran (U.S Pub # 20050210008).
With regards to claim 9, Li does not appear to disclose however Down discloses:
of the second query after excluding the at least one of the plurality of entities from consideration ([0088] after exclusion).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Chen and Li by the domain system of Down to determine information related to domains of interest pertaining to queries.
	One of ordinary skill in the art would have been motivated to make this modification in order to use a hierarchical directory of categories and sub-categories to identify documents that match particular search terms ([0004]).
Tran discloses:
wherein the processor is configured to classify the plurality of entities ([0193] in addition to bayesian classifiers, decision tree rules can be used to obtain good results without the use of cue-phrases) 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Chen, Li and Down by the classification system of Tran to examine without consideration of cue phrases.
	One of ordinary skill in the art would have been motivated to make this modification in order to receive and identify documents related to a query (Tran [0007]). 
	Claim 18 corresponds to claim 9 and is rejected accordingly.
Conclusion                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166